Dukes County Registry of Deeds

Electronically Recorded Document

This 1s the first page of the document - Do not remove

 

Recording Information

Document Number : 2964
Document Type : AFF

Recorded Date ‘June 01,2018
Recorded Time : 08:41:00 AM
Recorded Book and Page : 01468 / 690
Number of Pages(including cover sheet) :3

Receipt Number : 202705
Recording Fee - $75.00

Dukes County Registry of Deeds
Paulo C. DeOliveira, Register
$1 Main Street
PO Box 3231
Edgartown, MA 02539
508-627-4025
www. Masslandrecords.com
Property Address: 17 Old South Road, Aquinnah, MA 02535

AFFIDAVIT REGARDING NOTE SECURED
BY MORTGAGE BEING FORECLOSED

Property Address: 17 Old South Road, Aquinnah, MA 02535

Re: Mortgage from Matthew J, Vanderhoop to Sovereign Bank, dated April 24, 2007 recorded in Dukes
County Registry of Deeds in Book 1119, Page 298 (the “Mortgage”).

Assigned To: Wilmington Savings Fund Society, FSB, doing business as Christiana Trust, not in its
individual capacity, but solely as trustee for BCAT 2014-LOTT by assignment as follows: assignment
from Santander Bank, N.A., formerly known as Sovereign Bank, its successors and assigns to MTGLQ
Investors, L.P. dated September 9, 2014 recorded in Dukes County Registry of Deeds in Book 1375, Page
179; assignment from MTGLQ Investors, L.P. to Wilmington Saving Fund Society, FSB, doing business
as Christiana Trust, not in its individual capacity but solely as Trustee for BCAT 2014-10TT dated
February 2, 2015 recorded in Dukes County Registry of Deeds in Book 1375, Page 876; assignment from
Wilmington Saving Fund Society, FSB, doing business as Christiana Trust, not in its individual capacity
but solely as Trustee for BCAT 2014-10TT to MTGLO Investors, L.P. dated January 10, 2018 recorded
in Dukes County Registry of Deeds in Book 1460, Page 550 and assignment from MT! GLQ Investors,
L.P. to Wilmington Saving Fund Society, FSB, doing business as Christiana Trust, not in its individual
capacity but solely as Trustee for BCAT 2014-10TT dated February 6, 2018 recorded in Dukes County
Registry of Deeds in Book 1460, Page 559.

Foreclosing Mortgagee: Wilmington Savings Fund Society, FSB, doing business as Christiana Trust,
not in its individual capacity, but solely as trustee for BCAT 2014-10TT

The undersigned, Ladin A, Sone

, having personal knowledge of
the facts herein stated, under oath deposes and says as follows:

1. Lam: [Check One]
[X] An officer of SELENE FINANCE LP, where I hold the office of

 

[ ] A duly authorized agent of Wilmington Savings Fund Society, FSB, doing business as
Christiana Trust, not in its individual capacity, but solely as trustee for BCAT 2014-10TT under
& power of attomey or other written instrument executed under seal, which remains in full force
and effect as of the date hereof.

2. SELENE FINANCE LP is the loan servicer for the mortgage referenced above. In my capacity
as Foreclosure Manager (title), I along with others have knowledge of
the business records of SELENE FINANCE LP as they relate to the Mortgage which is the
subject of this affidavit. I am responsible for researching and having knowledge of many
aspects of SELENE FINANCE LP’s business, including servicing of loan accounts, defaults and
foreclosures. SELENE FINANCE LP’s records are kept in the ordinary course of business by
persons who have a business duty to make such records. The records are made at or near the
occurrence of events so recorded. To the extent records related to the loan come from another
entity, those records were received by SELENE FINANCE LP in the ordinary course of its
business, have been incorporated into and maintained as part of SELENE FINANCE LP's
business records, and have been relied on by SELENE FINANCE LP. I have personal
knowledge of the facts set forth in this affidavit based upon my review of SELENE FINANCE
LP’s business records maintained in connection with the Mortgage and the related Mortgage
loan account whose repayment the Mortgage secures.

Matthew J. Vanderhoop
47-028742 ! FCO2 Page t of 2
3. Based upon my review of the business records of SELENE FINANCE LP, I certify that:

a. [Check Onc]
[X] The requirements of M.G.L. c. 244, section 35B have been complied with.
[ ] M.G.L. c.244, section 35B ts not applicable to the above mortgage.

b. On this date, Wilmington Savings Fund Society, FSB, doing business as Christiana Trust,
not in its individual capacity, but solely as trustee for BCAT 2014-10TT is:
[Check One]
[X] the holder of the promissory note secured by the above mortgage.
{ ] the authorized agent of the holder of said promissory note.

Signed under the pains and penalties of perjury this ad day of Agal , 2018.
f

By: Leslie A. Sinyrbas
Title: Foreclosure Manager

  
 

    

Florida

State of

Duval Z 12 Uy

SS. my [A “ 2018
7
Then personally appeared the above named Leste A, Simobas ; proved to me through

satisfactory evidence of identification, which was wid ftuyAto be the person whose
name is signed on this document, and who swore of affirmed to me that the contents, this document are
truthful and accurate to the best of (his) (her) knowledge and belief, as Sipe Oe NeOnGE! of

 

2h OR Is: = °
Sg org ME ~ Ron monen No Ful

\ar Floaioa Notary, LLG My commission expires: $ Jf : Lin
i

 

SELENE FINANCE LP aforesaid. ,. A
otk, Alton Horton / TOA i
ss $y ios FF 6210 : AL

ATTEST: Paulo C. DeOliveira, Register

Matthew J. Vanderhoop
17-028742 / FCO2 Paga 2 of 2
